Per Curiam :
The note sued on was, by its terms, to be paid by the defendant at her convenience, whenever she had funds on hand to pay the same. The plaintiff accepted the note with a full understanding of its terms. He was willing to refer the payment of it to the plaintiff’s own sense of honor when she should herself consider it as convenient. He called the defendant as a witness, and she testified that it was not and never had been convenient for her to pay it. What would there have been to have left to the jury ? Surely not to disbelieve the plaintiff’s own evidence, and that the only evidence in the case.
Judgment affirmed.